Title: Petition of William Hammell, 23 October 1801
From: 
To: 


New Haven Oct 23d 1801
The Petition of William Hammell of the City of New Haven in the State of Connecticutt, humbly sheweth—
That your Petitioner is informed that the United States are about to erect a Light House on Falkland Island in Long Island Sound; that there is to be appointed a keeper or overseer of said Light house—your Petr flatters himself that the certificate herewith sent will shew that he is well fitted to minster this office of Keeper or overseer of said Light house he therefore prays that he may be appointed Keeper or Overseer of said Light House whenever an appointment shall be made to said office
William Hammell
